Case 1:18-cv-23369-FAM Document 38 Entered on FLSD Docket 04/01/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

    SECURITIES AND EXCHANGE COMMISSION,

                   Plaintiff,                                    Docket No.: 18-cv-23369-FAM

            v.

    BARRY M. KORNFELD, et al.,

                   Defendants.




   PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
    MOTION FOR AN ORDER TO SHOW CAUSE WHY DEFENDANT ANDREW
            COSTA SHOULD NOT BE HELD IN CIVIL CONTEMPT

         Plaintiff, Securities and Exchange Commission (the “Commission”) moves the

  Court for an order requiring Andrew Costa to Show Cause, if any, why he should not be

  held in civil contempt for failure to pay the disgorgement, prejudgment, and post judgment

  interest required by this Court’s judgment.

         This motion is supported by the Plaintiff’s Memorandum of Law in Support of its

  Motion For An Order To Show Cause Why Defendant Andrew Costa Should Not Be Held

  in Civil Contempt, the Declaration of Michael J. Roessner, and the attached Exhibits.
Case 1:18-cv-23369-FAM Document 38 Entered on FLSD Docket 04/01/2021 Page 2 of 2




  Date: April 1, 2021          Respectfully submitted,



                                      s/MICHAEL J. ROESSNER
                                      Michael J. Roessner
                                      100 F Street, N.E., Mail Stop 5275
                                      Washington, D.C. 20549
                                      (202) 551-4347 (Phone)
                                      (202) 772-9223 (Fax)

                                      Attorney for Plaintiff
                                      United States Securities and Exchange
                                      Commission




                                     2
